Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     			           Claims Allowed
	Claims 1-15 are allowed.

  Reasons For Allowance
	The following is an Examiner's Statement of Reasons for Allowance: 

The prior art fails to teach a combination of all the claimed features as present in independent claim 1, which include the hinge has two axis connections, a first axis connection positioned at the frame and a second axis connection positioned at the temple, and there-between at least one central part, wherein that the at least one central part is arranged to let the at least one cable or wire aim to follow a thought neutral bending plane through the hinge and thus the at least one cable or wire is not stretched in the store position of the temples nor crinkled in the use position.  

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

HUNG XUAN DANG whose telephone number is (571)272-2326.  The examiner can normally be reached on Monday to Friday from 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thomas Pham, can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

3/21				   		         /Hung X Dang/
					      Primary Examiner Art Unit 2872